Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 30, 2019

The Court of Appeals hereby passes the following order:

A19A0365. WOMBLE v. THE STATE.

        Michael Robert Womble entered a guilty plea to multiple criminal charges on
July 20, 2000. On March 13, 2017, Womble filed a motion for out-of-time appeal.
The motion was denied on July 12, 2018. Womble then filed the instant appeal of the
trial court’s order. In his notice of appeal, Womble requested all of the record,
including transcripts, be transmitted to this Court. However, the record before us does
not include the transcript of Womble’s guilty plea hearing. We therefore REMAND
the above-styled case for inclusion of the guilty plea transcript in the record. Upon
the filing of the transcript, the clerk of the court shall transmit the entire record and
transcript to this Court for redocketing pursuant to the notice of appeal filed in this
case.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/30/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.